Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-10 of U.S. Application 16/718,770 filed on December 18, 2019 are presented for examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “A system for sensing bearing shaft rotation over 360 mechanical degrees, the system comprising: a magnetic field, a bearing rotating a magnetic impulse ring, a sensor for picking up the signals generated by the rotation of the magnetic impulse ring through the magnetic field”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claim 10 is objected to because of the following informalities:  Please amend claim 10 from …”An impulse ring” to…”an impulse ring”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  

Regarding claims 6, the phrases “wherein the combination of R1 & R2 determines a gain of amplification “are indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). It is not clear are R1 and R2 are being 

 Regarding claims 7, the phrases “wherein if a final output current through R2 exceeds the defined threshold, then a dropout voltage in R3 biases QI “are indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). It is not clear where R3 and Q1 comes from as there is no anteceded basis as they are not properly introduced. Also it is not clear of what circuitry component these relate to.

Regarding claims 8, the phrases “wherein when Q1 starts to conduct current when biased by the dropout voltage in R3, then the current through Q2 base is reduced and output current is limited between the configured range as determined by the component values “are indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). It is not clear where Q2 belongs in the circuitry and also is not properly introduced.

The Examiner will interpret all these phrases as possibly belonging to the Operational Transconductance amplifier. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (USPGPub 20100277142) in view of Jones et al (USPGPub 20110075454). 

    PNG
    media_image1.png
    495
    594
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    473
    685
    media_image2.png
    Greyscale

Prior Art: Tan and Jones respectively
Regarding claim 1, Tan discloses an analog output current transmitter (10) comprising; a second circuit portion (26 and 32) that transforms the voltage signals into current signals, the signals being transformed by an operational transconductance amplifier (par 21 lines 1-20 discloses OTA for the current), a third circuit portion (28 and 34)providing a current limiter, the 
However, Jones discloses a first circuit portion (105) that generates analog sine (Vin1) and cosine (Vin2) voltage signals. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tan in view of Jones in order to effectively transmit signals with smoothing values (abstract). 

Regarding claim 2, Tan in view of Jones does not fully disclose wherein the output current is limited to a maximum of 20 mA.
However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have wherein the output current is limited to a maximum of 20 mA in order to properly transmit the information based on current sensed. Since it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding claim 3, Tan in view of Jones does not fully disclose wherein the output current is limited to a minimum of 4 mA.
However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have wherein the output current is limited to a minimum of 4 mA In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding claim 4, Tan in view of Jones does not fully disclose wherein the output current is configured by component values to be limited between a range from 4 to 20 mA.
However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have wherein the output current is configured by component values to be limited between a range from 4 to 20 mA in order to properly transmit the information based on current sensed. Since it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding claim 5, Tan discloses wherein incorrect information due to microcontroller dysfunction cannot be sent to a customer controller (will not be sent because no microcontroller exist). 

Regarding claim 6, Tan discloses wherein the combination of R1 & R2 determines a gain of amplification (par 40 discloses resistances help creating biases. Therefore a combination of resistances determines gain of the amp). 
Allowable Subject Matter
Claims 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art of record taken alone or in combination fail to teach or suggest an analog output current transmitter comprising; wherein if a final output current through R2 exceeds the defined threshold, then a dropout voltage in R3 biases QI in combination with the other limitations of the claim. 

Claim 8 is also objected to as it depends on claim 7.

Reasons for Allowance

Claims 9 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 9, the prior art of record taken alone or in combination fail to teach or suggest a system for sensing bearing shaft rotation over 360 mechanical degrees, the system comprising: a magnetic field, a bearing rotating a magnetic impulse ring, a sensor for picking up 

Regarding claim 10, the prior art of record taken alone or in combination fail to teach or suggest a method for sensing bearing shaft rotation over 360 mechanical degrees, the method comprising: An impulse ring providing a magnetic field, a bearing rotating the impulse ring, a sensor for picking up the signals generated by the rotation of the magnetic field, and an analog output current transmitter in communication with the sensor in combination with the other limitations of the claim.

Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Merkin et al (USPGPub 20140084994): discloses current limiting circuitry. 

Yoshida et al (US Pat No. 4441061): discloses current limiting with a rotation sensor. 


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.